                              Case 19-11104-JTD       Doc 294    Filed 07/03/19        Page 1 of 3


                                  IN THE TINITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARB

In re:                                                           Chapter 1l

EDGI-]MARC ENERGY I{OI,DINGS, LLC,                               Clase   No. l9-11104 (.fTD)
et al.,t
                                                                 (.lointly Administered)
                                    Debtors.


    NOTICE OF AGENDA FOR TBLEPHONIC STAT'T]S CONF'ERBNCE SCHEDULEI)
         FOR .IULY g,20tg AT 10:00 A.M.2 GREVAILTNG BASTERN TIME),
                 BEFORE THB HONORABLB JOHN T. DORSEY

STATUS CONFERENCB:

1            Emergency Motion of the Official Committee of Unsecured Creditors for Leave to
             Conduct Discovery of ETC Northeast Pipeline LLC under Rule 2004 of the F'ederal
             Rules of llankruptcy Procedure [D.1. 167, filed on June 12,2019]

             Response Deadlinc: June           l7 ,2019 at l0:00 a.m

             Responses Received

             A.           lnformal response fì'om ETC Northeast Pipeline Ll,C

             Related l)ocuments:

             R.           Motion to Shorten Notice of Motion of the OfIìcial Committee of Unsecured
                          Creditors lor Leave to Conduct I)iscovery of ETC Northeast Pipeline LLC under
                          Rule 2004 o1'the Iìederal Rules of Bankruptcy Procedure [).I. 168, filed on June
                              12,20191

             C.           Letter from the Honorable Brendan [,. Shannon Iìegarding the Motion to Shorten
                          Relating to the Emergency Motion of the Official Committee of lJnsecured
                          Creditors l'or Leave to Conduct Discovely of E'fC Northeast Pipeline LLC under
                          Rule 2004 of the Federal Rules of Bankruptcy Procedure [D.1. 195, filed on June
                          14,20191

             D            Letter Regarding Status Conference Scheduled for Friday, June           21   ,2019 at l0:00
                          A.M. [D.1. 238. lìled on June 20,20191

I The Debtors
               in these cases, along with the last four digits of each Debtor's federal tax identification nurnber, are:
EclgeMarc Energy Holdings, LLC (6900), EM Energy Manager, Lt,C (5334), EM Energy lìmployer, LLC (S026),
EM Enorgy Ohio, LLC (6935), EM Energy Pennsylvania, Lt,C (1.541), EM Energy West Virginia, L,LC (3771), EM
Energy Keystone, LLC (7506), E,M Energy Midstrearn Ohio, i,LC (1268), and EM Energy Midstream Pennsylvania,
t,LCl (3963). The Debtors' colporate headquarters and rnailing address is 1800 Main Street, Suite 220, Canonsburg,
PA    153   t7.
2 'Ihis status conlèrence is telephonic, please schedule your appearance with CourtCall prior to the status conference.
'fhe telephone nurnber i'or CourtCall is (866)
                                                   -582-6878.
( I 239.002-W005(i(;(;..r.2   )
                    Case 19-11104-JTD      Doc 294      Filed 07/03/19   Page 2 of 3


         E.        Letter to the Honorable Brendan L. Shannon Regarding Rule 2004 Motion [D.I.
                   239, filed on June 20, 2019]

         F.        Letter Regarding Status Conference Scheduled for Friday, June 21, 2019 at 10:00
                   A.M. [D.I. 241, filed on June 20, 2019]

         G.        ETC Northeast Pipeline LLC's Objection to the Official Committee of Unsecured
                   Creditors' Motion to Shorten Notice [D.I. 189, filed on June 13, 2019]

Status: This matter is going forward.

POTENTIAL MATTER GOING FORWARD

2.       Letter to the Honorable John T. Dorsey Requesting a Status Conference on July 9, 2019
         at 10:00 a.rn. with respect to Section 2(c) of the Bidding Procedures [D.I. 293, filed on
         July 3, 2019]

         Response Deadline: NIA

         Responses Received: None to date.

         Related Documents:

         A.        Order (I) Approving Bidding Procedures for Sale of Debtors' Assets, (II) Setting
                   Procedures to Seek Stalking Horse Bid Protections, (III) Scheduling Auction for,
                   and Hearing to Approve, Sale of Debtors' Assets, (IV) Approving Form and
                   Manner of Notices of Sale, Auction and Sale Hearing, (V) Approving Assumption
                   and Assignment Procedures and (VI) Granting Related Relief [D.I. 247, entered
                   on June 21, 2019]

Status: This matter may go forward.




                                                &Ah--
Dated: July 3, 2019                             LANDIS RATH & COBB LLP
       Wilmington, Delaware


                                                Aaam G. Landis (No. 3407)
                                                Kerri K. Mumford (No. 4186)
                                                Kimberly A. Brown (No. 5138)
                                                Holly M. Smith (No. 6497)
                                                919 Market Street, Suite 1800
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 467-4400
                                                Facsimile: (302) 467-4450
                                                Email: landis@lrclaw.com
                                                       rnurnford@lrclaw.com
                                                       brown@lrclaw.corn
                                                       srnith@lrclaw.com
                                                -and-


( 1239 002-W0056663 2}                             2
                      Case 19-11104-JTD   Doc 294   Filed 07/03/19              Page 3 of 3


                                            DAVIS POLK & WARDWELL LLP
                                            I)arren S. Klein (admittedpro hac vice)
                                            Lara Sarnet Buchwald (admittedpro hac vice)
                                            Aryeh E. Falk (admittedpro hac vice)
                                            .lonah A. Peppiatt (admitted pro hac vice\
                                            450 I-exìngton Avenue
                                            New York. New York 10017
                                            Telephone: (212) 450-4000
                                            Facsinrile: (212) 7 01-5 800
                                            Email : darren.klein@davispolk.com
                                                   lara. buchwald@davispo lk.com
                                                     aryeh. falk@davispolk. com
                                                    j onah.peppi att@davispolk. com


                                            Ooun,vel to lhe Dehlr¡rs
                                            and Dehtor s- In-P   o s s e ss   ion




{ r 239,002-W0056óó3.2 }                        J
